333 F.2d 430
Preston R. REAMS, Petitioner-Appellant,v.David L. DAVIS, Warden, Respondent-Appellee.
No. 15697.
United States Court of Appeals Sixth Circuit.
June 11, 1964.

1
Preston R. Reams, in pro. per.


2
Robert Matthews, Atty. Gen., Joe Nagle, Asst. Atty. Gen., Frankfort, Ky., for appellee.


3
Before WEICK, Chief Judge, MILLER, Circuit Judge, and GRAY, District Judge.

ORDER.

4
This appeal is from an order of the District Court denying appellant's petition for writ of habeas corpus. He is serving a life sentence in the Kentucky prison for the crime of murder, which sentence was imposed by the Rock Castle Circuit Court at Mt. Vernon, Kentucky, at the March, 1952 term, on his plea of guilty.


5
He complained of the illegality of his arrest and that he was forced to enter a plea of guilty, in the hope that his life might be spared.


6
In our opinion these claims are without merit. The unsupported conclusory allegation that appellant was forced to plead guilty, was not sufficient to require the Court to grant a hearing. O'Malley v. United States, 285 F.2d 733 (C.A.6).


7
The judgment of the District Court is affirmed.